{¶ 36} We are attempting to figure out what the following statute means.
{¶ 37} "(C) `Criminal conduct' means the commission of, an attempt to commit, a conspiracy to commit, complicity in the commission of, or solicitation, coercion, or intimidation of another to commit, attempt to commit, conspire to commit, or be in complicity in the commission of an offense listed in division (B)(1)(a), (b), or (c) of this section or an act that is committed by a juvenile and that would be an offense, an attempt to commit an offense, a conspiracy to commit an offense, complicity in the commission of, or solicitation, coercion, or intimidation of another to commit, attempt to commit, conspire to commit, or be in complicity in the commission of an offense listed in division (B)(1)(a), (b), or (c) of this section if committed by an adult."
{¶ 38} This section refers to division (B)(1)(a) through (c), which enlighten us as follows:
{¶ 39} "(B)(1) `Pattern of criminal gang activity' means, subject to division (B)(2) of this section, that persons in the criminal gang have committed, attempted to commit, conspired to commit, been complicitors in the commission of, or solicited, coerced, or intimidated another to commit, attempt to commit, conspire to commit, or be in complicity in the commission of two or more of any of the following offenses:
{¶ 40} "(a) A felony or an act committed by a juvenile that would be a felony if committed by an adult;
{¶ 41} "(b) An offense of violence or an act committed by a juvenile that would be an offense of violence if committed by an adult;
{¶ 42} "(c) A violation of section 2907.04, 2909.06, 2911.211,2917.04, 2919.23, or 2919.24 of the Revised Code, section 2921.04 or2923.16 of the Revised Code, section 2925.03 of the Revised Code if the offense is trafficking in marihuana, or section 2927.12 of the Revised Code."
{¶ 43} Of course, division (B)(1) says that is it subject to division (B)(2), in which we find these provisions:
{¶ 44} "(2) There is a `pattern of criminal gang activity' if all of the following apply with respect to the offenses that are listed in division (B)(1)(a), (b), or (c) of this section and that persons in the criminal gang committed, attempted to commit, conspired to commit, were in complicity in committing, or solicited, coerced, or intimidated another to commit, attempt to commit, conspire to commit, or be in complicity in committing:
{¶ 45} "(a) At least one of the two or more offenses is a felony. *Page 465 
  {¶ 46} "(b) At least one of those two or more offenses occurs on or after the effective date of this section.
  {¶ 47} "(c) The last of those two or more offenses occurs within five years after at least one of those offenses.
{¶ 48} "(d) The two or more offenses are committed on separate occasions or by two or more persons."
{¶ 49} The majority opinion does a yeoman's job in attempting to interpret this language into fathomability.
{¶ 50} But gibberish in, gibberish out. A trial judge, three sets of lawyers, and now three appellate judges cannot agree on what this law means. And we ask police officers, prosecutors, defense lawyers, and citizens to enforce or abide by it?
{¶ 51} The legislature continues to write unreadable statutes. Gibberish should not be enforced as law.